Certification under Section 906 of Sarbanes Oxley (18 USC 1350) MEMBERS Mutual Funds Annual Report dated October 31, 2012 The undersigned certify that this periodic report containing the financial statements fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C 78m or 78o(d) and the information contained in this periodic report fairly presents, in all material respects, the financial condition and results of operations of the issuer. (signature) (signature) Katherine L. Frank Greg Hoppe Chief Executive OfficerChief Accounting Officer Dated this20th day of December, 2012 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to MEMBERS Mutual Funds and will be retained by MEMBERS Mutual Funds and furnished to the SEC or its staff upon request.
